I concur in Judge Jones' opinion, but wish to elaborate on the question of whether a board of education can enter into a collective bargaining agreement with an association of school teachers.
It is the established law in Ohio that in the absence of any specific grant of power by the constitution or laws of the state or charter of the municipality, a municipality or any subdivision thereof is without authority to enter into a binding collective bargaining agreement with any union or organization of employees. Hagerman v. Dayton, 147 Ohio St. 313;Cleveland v. Division 268, 51 Ohio Law Abs. 498, 30 Ohio Op. 395, and 41 Ohio Op. 236, 57 Ohio Law Abs. 173; 33 Ohio Jurisprudence 2d 146, Labor, Section 33.
In 1959, the legislature enacted R. C. 9.41, which provides in part as follows:
"* * * the state of Ohio and any of its political subdivisions or instrumentalities may checkoff on the wages of public employees for the payment of dues to a labor organization or other organization of public employees upon written authorization by the public employee. Such authorization may be revocable by written notice upon the will of the employee."
In Foltz v. Dayton, 27 Ohio App.2d 35 at page 42, the court stated as follows:
"The civil service employees of a city have a right to bargain collectively with the city respecting their wages, hours and conditions of their employment and have a right to designate a union to represent them in such bargaining."
See Bd. of Education v. Ohio Education Association, 13 Ohio Misc. 308.
However, the Common Pleas Court of Tuscarawas County inOhio Civil Service Employees Assn. v. Division 11 Dept. ofHighways, 28 Ohio Misc. 153, held that the Director of the Ohio Department of Highways may recognize a labor union or a State Civil Service Employees Association for the purpose of the checkoff of dues to such union or organization as authorized by R. C. 9.41, but that such Director may not negotiate or enter into a contract *Page 43 
with a labor union or a state Civil Service Association regarding wages, hours, working conditions or other conditions of employment of classified employees of the Ohio Department of Highways.
Thus, there is a division of opinion as to whether R. C. 9.41
provides legislative authority to the state of Ohio and any of its political subdivisions to enter into collective bargaining agreements with any union or organization of employees.
We hold that R. C. 9.41 authorizes a board of education to enter into a binding collective bargaining agreement with an association of school teachers, but that such collective bargaining agreement is limited by applicable statutes.
On the affirmative side. R. C. 3313.17 authorizes a board of education to enter into contracts, and it is generally recognized that a board of education can enter into a contract of employment with an individual teacher. We hold that a board of education can enter into a collective bargaining agreement with an association of school teachers to the same extent that such board of education can enter into a contract of employment with an individual teacher.
However, no collective bargaining agreement between a board of education and an association of school teachers can compromise the authority of a board of education given by R. C.3313.20 and 3313.47. Since the provisions of the agreement between the Youngstown City Board of Education and the Youngstown Education Association at issue in this case are in conflict with either R. C. 3313.20 or R. C. 3313.47 according to the interpretation given such provisions by the Youngstown Education Association, such provisions are invalid to the extent that they conflict with such statutes.
If the Youngstown Board of Education had the power to contract with the Youngstown Education Association as to regulations concerning either pupils or parents, we feel that Concerned Parents would have such an interest in this controversy as to warrant their being permitted to *Page 44 
become a party to this lawsuit. However, since the issue is whether the Youngstown Board of Education had the power to enter into such a contract with the Youngstown Education Association and the Youngstown Board of Education successfully took the same position as the Concerned Parents on this issue, we agree with the trial court that no useful purpose would be gained by permitting Concerned Parents to be a party to this lawsuit and that, on the other hand, the allowance of Concerned Parents to become a party to this lawsuit would have complicated an already difficult case. Since Concerned Parents did not present any new questions pertinent to this case, its contribution to this case was as effective by filing briefs amicus curiae as it would have been by intervention.
DONOFRIO, J., concurs in the foregoing concurring opinion.
JONES, J., of the Eleventh Appellate District, sitting by designation in the Seventh Appellate District.